Citation Nr: 1612960	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  12-11 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for sleep apnea, including as secondary to service connected fractured nose with septal deviation.  

5.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to May 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Travel Board hearing before the undersigned in March 2015.  A transcript of the hearing is associated with the claims file.  

Since the most recent adjudication of the Veteran's claims, VA has received additional evidence with a waiver of initial RO consideration.  

Although the June 2010 rating decision (from which the present appeal ensues) found no new and material evidence to reopen the claim of service connection for a back disorder, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The Board notes that the psychiatric claim on appeal has previously been developed to include only the symptoms of PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include PTSD.

The matters of service connection for a back disorder (on de novo review), a psychiatric disorder and sleep apnea and an increased initial rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal an August 1972 rating decision which denied service connection for a back injury, and no new and material evidence was received within one year of that decision.

2.  Evidence received since the August 1972 rating decision include VA treatment records showing findings of chronic low back pain, relates to the previously unestablished element of whether the Veteran has a current back disability and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a back disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was initially denied in an August 1972 rating decision because a back disability was not shown by the evidence of record.  Evidence added to the record since August 1972 includes VA treatment records which show findings of chronic low back pain.  Accordingly, the Board finds that the evidence added to the record since the August 1972 rating decision addresses an unestablished fact necessary to substantiate the claim of service connection for a back disorder, and considered in conjunction with all of the evidence in the record, raises a reasonable possibility of substantiating the claim.  Taken at face value, as required for purposes of reopening, the new evidence received is both new and material, and the claim of service connection for a back disorder may be reopened.

In light of the fully favorable determination in the claim to reopen the matter of service connection for a back disorder, no further discussion of compliance with VA's duty to notify and assist is necessary.  De novo review of this matter is addressed in the remand below.


ORDER

The appeal seeking to reopen a claim of service connection for a back disorder is granted.

REMAND

Further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.

Initially, it is noted that review of the record suggests that the medical evidence is incomplete.  Specifically, VA treatment records note that the Veteran's private treating physician was F. Saba, M.D.  Further, a November 2009 VA treatment report notes that the Veteran had undergone a "work related injury" the previous year when "he fell on his tail bone and aggravated [his] back pain."  This treatment report also notes that he had undergone magnetic resonance imaging (MRI) of his lumbar spine "several" months previously when he was told he had "bulging discs."  Finally, during his March 2015 hearing, the Veteran testified that he had undergone VA audiology examination in connection with being provided hearing aids.  Accordingly, on remand, the Veteran's claims file should be updated to include all outstanding VA and private treatment records (VA records are constructively of record).  

Regarding the reopened claim of service connection for a back disorder, it is noted that there are no medical opinions of record which address a nexus between any current back disorder and his active duty service.  On remand, an examination to secure such medical opinion (with adequate rationale) is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim of service connection for a psychiatric disability, review of the record shows that the Veteran has reported stressors including racial problems during his period of military service which resulted in (1) him being pushed out of the back of a slowly moving truck; (2) an incident during basic training when he was assaulted by a squad leader and sustained a (service-connected) fractured nose; and (3) a separate incident of assault at a movie theater.  The Veteran also recalled a fourth stressful event when he found a fellow service member who had attempted suicide by slitting his wrists and the Veteran had to carry him to the infirmary (the Veteran saved his life; however, the fellow service member subsequently succeeded in committing suicide).  

The Veteran's service treatment records (STRs) do not show treatment or diagnosis of a mental health condition.  Further, the STRs do not show treatment in connection with the incident of falling from the back of the truck, assault at the movie theater or the attempted suicide of the fellow service member.  [Notably, in February 2010, the RO made a formal finding on a lack of information required to verify stressors (attempted suicide of roommate from cut wrist) in connection with the PTSD claim.]  However, the STRs show that the Veteran was treated for a fractured nose (he is service connected for fractured nose with septal deviation) and the Veteran is competent to recall the circumstances of this injury.  As such, this stressor is considered verified.  

A September 2009 private Psychological Evaluation report includes diagnoses of PTSD and depressive disorder and notes that the Veteran's PTSD symptoms "began just after his friend's suicide attempt, in 1971."  The Board cannot make a decision based on this evaluation report because, although noting when his PTSD symptoms began, it provides no opinion as to the etiology of the Veteran's psychiatric disorders (and the friend's attempted suicide has not been verified).  As he has not been afforded a VA examination in connection with this claim and in light of the low threshold standard as to when a VA nexus examination is necessary, a VA examination to secure a medical advisory opinion in this matter is necessary.

The Veteran claims that his sleep apnea is secondary to his service-connected fractured nose with septal deviation.  An October 2010 VA examination report includes the opinion that the Veteran's OSA (obstructive sleep apnea) was not due to or permanently aggravated by service.  This opinion is inadequate because the examiner failed to provide an adequate explanation of rationale (the explanation, which is conclusory, is that the Veteran's "OSA is mainly due to obesity") and address whether the Veteran's sleep apnea is caused or aggravated by his service-connected fractured nose with septal deviation.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, additional development to obtain an adequate medical nexus opinion in this matter is necessary. 

Regarding the matter of an increased initial rating for bilateral hearing loss, at his March 2015 Travel Board hearing, the Veteran testified that his hearing impairment had worsened since he was last examined, in October 2010.  [Notably, although the Veteran reported undergoing audiological evaluation in February 2015, he indicated that such was in connection with his receipt of hearing aids.]  Hence, a new audiology examination (for compensation purposes) is required.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  The attention of the AOJ is specifically directed to (1) complete treatment records from Dr. Saba, (2) the records in connection with his (2008) "work related injury" which "aggravated" his back pain, (3) the 2015 lumbar spine MRI report, (4) the February 2015 audiology evaluation report and (5) complete updated VA treatment records.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his back disability.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  Identify (by medical diagnosis) each back disability entity found. 

b)  For each back disability entity diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) related to the Veteran's service, including the back complaints/findings noted on July 1972 VA examination (2 months following the Veteran's separation from service)?  The examiner is to specifically consider and address the Veteran's competent assertions regarding his in-service back symptoms and postservice continuity of such symptoms.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  After the above record development is completed, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and likely etiology of his claimed psychiatric disorder.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  

b)  If a diagnosis of PTSD is appropriate, the examiner should specify the stressor relied upon. 

c)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to service.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  After the above record development is completed, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and likely etiology of his claimed sleep apnea.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is due to service or was caused or aggravated by his service-connected fractured nose with septal deviation?  The physician is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

b)  If the examiner finds that sleep apnea was not caused but was aggravated by service-connected fractured nose with septal deviation, the examiner should identify the baseline level of severity of sleep apnea prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of sleep apnea is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression. 

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

5.  After completion of the above, schedule the Veteran for a new VA audiological examination to determine the severity of his hearing loss disability.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

The examiner should also fully describe any functional effects caused by the Veteran's bilateral hearing loss disability in detail and should specifically comment on the impact the disability has on the Veteran's occupational functioning.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

6.  Thereafter, readjudicate the Veteran's pending claims in light of the additional evidence added to the record.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


